The defendant contends, and the People correctly concede, that contrary to the determination of the Supreme Court, his status as a reincarcerated parole violator did not render him ineligible to apply for resentencing pursuant to the 2009 Drug Law Reform Act, codified in CPL 440.46 (see People v Paulin, 17 NY3d 238 [2011]; People v Howard, 85 AD3d 1202, 1202-1203 [2011]). Accordingly, we reverse the order appealed from, and remit the matter to the Supreme Court, Queens County, for a new determination of the defendant’s motion. Dillon, J.P., Dickerson, Leventhal, Austin and Miller, JJ., concur.